lN THE UN|TED STATES DISTRICT COURT
FOR THE NORTHERN DlSTRlCT OF WEST VlRGlNlA
ELK|NS
lVAN BOSTON,
P|aintiff,
v. ClVlL ACT|ON NO. 2:17-CV-15
(BA|LEY)
WlLLlANl BENNETT, D.D.S.;
THON|AS KANE, Director of B.O.P;
l\lllCHAEL WEAVER, Health Service
Administrator; TlFFANY SlllllTHl
Chief Dentist; REBECCA GROVE,
Assistant Hea|th Service Administrator,
Defendants.
ORDER ADOPT|NG REPORT AND RECOMMENDAT|ON

On this day, the above-styled matter came before this Court for consideration of the
Report and Recommendation of United States lVlagistrate Judge James P. lVlazzone
[Doc. 55]. Pursuant to this Court's Loca| Ruies, this action was referred to Magistrate
Judge Mazzone for submission of a proposed report and recommendation ("R&R”).
l\/lagistrate Judge lVlazzone filed his R&R on December26, 2018, wherein he recommends
plaintiffs Complaint [Doc. 1] be dismissed with prejudice against defendants Rebecca
Grove, Thomas Kane, Nlichael Weaver, and Wi||iam Bennett; plaintist Complaint be
dismissed without prejudice against Tiffany Smith; and Defendants' Motion to Dismiss or
in the Altemative, l\/lotion for Summary Judgment [Doc. 29] be granted.

Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge's findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,
150 (1985). ln addition, failure to tile timely objections constitutes a waiver of de novo
review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within
fourteen (14) days of service, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).
The docket reflects that service was accepted on December 31, 2018 [Doc. 56]. To date,
no objections have been ti|ed. According|y, this Court will review the R&R for clear error.

Upon careful review of the above, it is the opinion of this Court that the Report and
Recommendation [Doc. 55] should be, and is, hereby ORDERED ADOPTED for the
reasons more fully stated in the magistrate judge’s report. According|y, this Court
ORDERS that the plaintiffs Complaint [Doc. 1] be DlSlV|lSSED WlTH PREJUD|CE as to
Defendants Rebecca Grove, Thomas Kane, lVlichael Weaver, and Wi||iam Bennett.
Further, this Court ORDERS that plaintiffs Complaint [Doc. 1] be DlS|lillSSED WlTHOUT
PREJUD|CE as to Defendant Tiffany Smith. This Court further ORDERS that this matter
be STR|CKEN from the active docket of this Court and DlRECTS the Clerk to enter
judgment in favor of defendants

lt is so ORDERED.

The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se petitioner.

DATED: January _|_§, 2019.

 

    

STATES DlSTRlCT JUDGE

